Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 1/13/2022 has been considered.

Examiner’s Amendment
The application has been amended as follows: 
Claim 1, line 10, the term “ I ≤ L x tan θ…(1)” has been changed to “I ≤ L x tan θ.” to correct the typo. 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggests an intermediate transfer member comprising a plurality of grooves formed on an outer circumference surface, wherein the grooves are diagonally formed at an angle θ to the movement direction and satisfies the following Expression (1):  I ≤ L x tan θ, where I represents an interval between adjacent ones of the grooves in the width direction, and L represents a circumferential length of the intermediate transfer member in the movement direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/HOANG X NGO/Primary Examiner, Art Unit 2852